Name: Commission Regulation (EC) NoÃ 56/2005 of 14 January 2005 concerning the 74th special invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) NoÃ 2799/1999
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  processed agricultural produce;  cooperation policy;  agricultural activity
 Date Published: nan

 15.1.2005 EN Official Journal of the European Union L 13/9 COMMISSION REGULATION (EC) No 56/2005 of 14 January 2005 concerning the 74th special invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 2799/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) Pursuant to Article 26 of Commission Regulation (EC) No 2799/1999 of 17 December 1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed-milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder (2), intervention agencies have put up for sale by standing invitation to tender certain quantities of skimmed-milk powder held by them. (2) According to Article 30 of Regulation (EC) No 2799/1999, in the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed or a decision shall be taken to make no award. (3) On the basis of the examination of the offers received, the tendering procedure should not be proceeded with. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 74th individual invitation to tender pursuant to Regulation (EC) No 2799/1999, in respect of which the time limit for the submission of tenders expired on 11 January 2005, no award shall be made. Article 2 This Regulation shall enter into force on 15 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 340, 31.12.1999, p. 3. Regulation as last amended by Regulation (EC) No 2250/2004 (OJ L 381, 28.12.2004, p. 25).